Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alicia Hayter on 01 June 2022.

The after final claim filed on 23 May 2022 is OK TO ENTER.
The application has been amended as follows: 
IN THE SPECIFICATION
In [0029] line 1, “FIG.” was replaced by --FIG. 1--

IN THE CLAIMS
Claim 1 was replaced by:
--1.	An environmental control system of an aircraft comprising: 
a compression device including a compressor having a compressor inlet and a compressor outlet, and a turbine operably coupled to the compressor by a shaft, wherein energy extracted from a first medium within the turbine is used to drive the compressor; 
a primary inlet supplying a second medium to the compressor inlet; and 
a secondary inlet supplying a third medium to the compressor inlet, wherein the third medium is cabin discharge air, wherein the third medium is provided to the compressor inlet separately from the second medium when a pressure of the second medium is below a threshold.--

In claim 6 lines 2-3, “wherein the compression device further comprises a turbine operably coupled to the compressor by a shaft,” was deleted.

Claim 12 was replaced by:
--12.	The environmental control system of claim 11, wherein the valve is a check valve operable to allow the third medium to flow to the compressor inlet when the pressure of the second medium is below the threshold.--

In claim 17 line 8, “compressor if a pressure of a flow of” was replaced by --compressor, wherein a pressure of--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art was Bruno (US 20160231031).  Bruno fails to teach the limitations about cabin discharge air being sent to the compressor inlet when a pressure of another medium is below a threshold.  It would not have been obvious to modify Bruno to meet this limitation because it would have required substantial changes to the system, such as adding a controller and sensors to the system to connect with valves.  Those changes cannot be done without impermissible hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762